Citation Nr: 0430795	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for respiratory 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from June 1950 to June 1970; 
he was awarded the Purple Heart Medal.  This case originally 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Chicago, Illinois (RO).

Although the veteran testified at his videoconference hearing 
before the Board in September 2004 that he should be service 
connected for a traumatic chest wall defect that resulted 
from his shell fragment wound injury in service, the Board 
would point out that service connection was granted by rating 
decision in September 2001 for residuals of a shrapnel wound 
of the left posterior back, left rib cage, and left scapula, 
and assigned a 20 percent evaluation effective April 6, 2000, 
under a diagnostic code for muscle impairment.  The Board 
finds that the veteran's current residuals of a shrapnel 
wound of the left rib cage is essentially the same disability 
as a traumatic chest wall defect.  Consequently, the issue of 
entitlement to service connection for a traumatic chest wall 
defect is not part of the veteran's appeal.

The issue of entitlement to service connection for lumbar 
disc disease, to include as secondary to service-connected 
disability, is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) is related to 
the veteran's service-connected asthma.



CONCLUSION OF LAW

COPD is the result of the veteran's service-connected asthma.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In April 2003, December 2003, and again in April 2004, the RO 
sent the veteran a letter, with a copy to his representative, 
in which he was informed of the requirements needed to 
establish service connection.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence has been received from 
the veteran since April 2004.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  


VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there is a June 2002 nexus opinion on the issue of 
service connection for respiratory disability.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.  In fact, he noted in a statement dated in May 2004 
that he did not have any additional evidence to submit.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Factual Background

Service connection was granted for asthma and for residuals 
of a shrapnel wound to the left posterior back, left rib 
cage, and left scapula by rating decision dated in September 
2001; a 30 percent evaluation for asthma and a 20 percent 
evaluation for residuals of a shrapnel wound was assigned, 
both of which were effective April 6, 2000.


The veteran's service medical records are negative for 
complaints, findings, or diagnoses of any respiratory 
disability other than asthma, including on retirement 
examination in March 1970, when the veteran's lungs were 
noted to be normal.  

Private treatment records dated from April 1992 to June 1998 
reveal an undated notation of COPD.

On VA lung examination in May 2000, the veteran noted a 
history of asthma and allergies, for which he was using 
inhalers.  He complained of dyspnea on exertion.  The 
diagnosis was history of asthma and allergies on inhalers.  
Chest X-rays revealed apical pleural thickening and bony 
bridging in the left hemithorax. 

The veteran was hospitalized in October 2000 at Marion 
Memorial Hospital with complaints of chest pain.  Chest X-
rays revealed evidence of fibrosis.  The discharge diagnoses 
included pulmonary embolism of the right lung and chronic 
lung disease with fibrosis.

The diagnoses in VA progress notes dated in May 2002 included 
a history of COPD.

According to a June 2002 opinion from a VA examiner, 
pulmonary function studies suggested a diagnosis of moderate 
obstructive disease.  The examiner concluded that it was more 
likely than not that the veteran's respiratory problems were 
related to his history of bronchial asthma and pulmonary 
embolism.  

The veteran testified at a videoconference hearing before a 
member of the Board in September 2004 that his COPD is due to 
his service-connected shrapnel wound.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection may also 
be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from an aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran believes that he has respiratory disability, 
other than asthma, that was either incurred in service or is 
the result of a service-connected disability.  

The Board notes that there were no complaints or findings of 
respiratory disability, other than asthma, in service or 
until many years after service discharge, when COPD was 
diagnosed.  Additionally, the Board notes that there is no 
medical nexus evidence on file to support a finding that the 
veteran's COPD was incurred during service.  

With respect to whether the veteran's COPD is secondary to a 
service-connected disability, the Board notes that service 
connection for asthma and for residuals of shrapnel wounds 
involving the muscles of the left back, rib cage, and scapula 
is in effect.

As reported above, the initial medical evidence of COPD was 
not until 1992.  According to a June 2002 VA opinion, 
pulmonary function studies indicate moderate obstructive 
disease.  According to the examiner, it was more likely than 
not that the veteran's COPD was related to his service-
connected asthma.  There is no nexus opinion on file adverse 
to this conclusion.  Consequently, because all elements 
necessary for a grant of service connection on a secondary 
basis have not been shown, service connection for COPD as 
secondary to service-connected asthma is warranted.


ORDER

Service connection for COPD is granted.


REMAND

The Board notes that there is medical evidence on file of 
current low back disability, including disc disease.  
Although a May 2002 VA opinion concludes that it is unlikely 
that the veteran's service-connected residuals of shrapnel 
wounds to the left back, rib cage, and scapula caused his 
lumbar spine disability, the VA examiner did not have the 
veteran's claims file to review, and did not indicate whether 
the veteran's service-connected shrapnel wound residuals 
aggravated his lumbar spine disability by his per Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a)).  

On the other hand, although there is a January 2004 opinion 
from M. Ravindranathan, M.D., a private physician who had 
treated the veteran since May 1997, that the veteran's 
current back disability was caused by his injury in service 
and later aggravated, the Board notes that no treatment 
records from Dr. Ravindranathan or bases for this opinion are 
on file to support his conclusion.  Consequently, additional 
development is needed on the issue of entitlement to service 
connection for lumbar disc disease, on either a direct or 
secondary basis, prior to Board adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for low 
back disability since May 2004, which is the 
date of the veteran's statement that there 
was no additional evidence to submit.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and request him to provide copies of the 
outstanding medical records.

3.  The RO should contact Dr. 
Ravindranathan and request copies of the 
veteran's treatment records dealing with 
his back disability since May 1997.  Any 
records obtained must be associated with 
the claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature and etiology of any 
current low back disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including X-rays and 
any pertinent consultations, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
previous VA and private nexus opinions 
noted above, whether any current low back 
disability found is due to the veteran's 
military service, or was caused or 
aggravated by a service-connected 
disability.  The rationale for all 
opinions expressed should be provided.  
The report prepared should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for lumbar disc 
disease, to include on a secondary basis, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 74 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (2004).  
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



